Case 1:11-cv-10230-MLW Document 657 Filed 01/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff
C.A. No. 11-10230-MLW
Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

meee ee ee ee ee

ARNOLD HENRIQUEZ, MICHAEL T.
COHN, WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,
Plaintiff
Vv. C.A. No. 11-12049-MLW

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ee et et et eee ee

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,
Plaintiff
Vv. C.A. No. 12-11698-MLW

STATE STREET BANK AND TRUST COMPANY,
Defendants.

eee eee ee eee ee

ORDER

WOLF, D.J. January 4, 2021
The court has considered the Notice of Labaton Sucharow LLP
{("Labaton") and the Thornton Law Firm LLP ("Thornton") in Relation

to September 29, 2020 Memorandum and Order (Dkt. No. 655) and the

 
Case 1:11-cv-10230-MLW Document 657 Filed 01/04/21 Page 2 of 2

Objection of Keller Rohrbach ("Keller") and Zuckerman Spaeder
("Zuckerman") to it (Dkt. No. 656). Any award of attorneys' fees
that the court may decide to make to the Hamilton Lincoln Law
Institute will not reduce the amount Labaton and Thornton will be
required to pay into escrow in the first installment of previously
awarded attorneys’ fees to be returned and paid, in part, to ERISA
Counsel, including Keller and Zuckerman. However, the court has
not yet entered a final judgment and ordered repayment and
distribution on the schedule attached as Exhibit A to the September
29, 2020 Memorandum and Order (Dkt. No. 646).

In view of the foregoing, it is hereby ORDERED that:

1. Class Counsel! need not make the first payment into
escrow on January 4, 2021.

2. Class Counsel shall be prepared to make the first payment

into escrow on January 11, 2021, or soon after.

 
 

UNITED STATES DISTRICT JUDGE

 

1 Class Counsel are Labaton, Thornton, and Lieff Cabraser
Heimann & Bernstein, LLP.

  
